Citation Nr: 0030959	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a right thumb injury with ganglion cyst of the 
right wrist.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1978 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Specifically, the RO determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for a seizure disorder.  In addition, the 
RO confirmed and continued the noncompensable evaluation for 
residuals of a right thumb injury with ganglion cyst of the 
right wrist.


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied 
service connection for a seizure disorder.  The appellant was 
notified of the rating determination and of his appellate 
rights by letter dated in September 1995.

2.  In correspondence received in March 1996, the appellant 
indicated his disagreement with the September 1995 rating 
decision.


CONCLUSION OF LAW

A timely notice of disagreement was filed by the appellant 
with respect to the denial of service connection for a 
seizure disorder by the RO in the September 1995 rating 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has perfected an appeal from the May 1998 rating 
decision which determined that new and material evidence had 
not been presented to reopen the claim for service connection 
for a seizure disorder.  However, the record reflects that 
the RO initially denied entitlement to service connection for 
a seizure disorder by rating decision dated in August 1995.  
Following consideration of additional medical evidence, the 
RO continued its denial of this issue in a September 1995 
rating decision.  The appellant was notified of the rating 
determination by letter dated in September 1995.  The record 
reflects that the appellant, in correspondence received in 
March 1996, noted his disagreement with the RO's September 
1995 decision.  In the context of this correspondence, the 
appellant referenced a prior hospitalization for his seizure 
disorder, indicated that his treating physician had offered 
the opinion that his current seizure disorder was related to 
head injuries the appellant sustained during service, and 
maintained that an independent medical review of the evidence 
would support his contentions relative to this issue.  
Further, the appellant commented that:

If this still can not be resolved in my 
favor, I request a statement of [the] case to 
perfect my appeal. 

Applicable law and regulations require that the claimant 
first receive written notification of a rating determination, 
which explains the reasons and bases for the decision and 
which apprises the claimant of his procedural and appellate 
rights, in the event that the claimant disagrees with the 
decision and elects to appeal.  An appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2000). 

A NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  The 
regulation provides that while special wording is not 
required, the NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201 (2000).

In this instance, the Board finds that the appellant's March 
1996 correspondence constituted a timely NOD with respect to 
the issue of entitlement to service connection for a seizure 
disorder inasmuch as it indicated his disagreement with the 
September 1995 adverse rating determination as well as an 
intent to proceed with appellate review.  Therefore, the RO 
erroneously determined that new and material evidence was 
required to reopen his claim.  


ORDER

A timely notice of disagreement with the September 1995 
rating decision has been filed concerning the issue of 
entitlement to service connection for a seizure disorder.  To 
this extent, the appeal is allowed.


REMAND

As the veteran's claim for service connection for a seizure 
disorder was adjudicated under the wrong standard, the claim 
must be readjudication under the appropriate standard.  
Further, VA has a duty to assist the appellant in developing 
facts pertinent to valid claims.  See generally 38 C.F.R. 
§ 3.103 (2000); see also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Moreover, the Board notes that the record demonstrates that 
the appellant's service-connected residuals of a right thumb 
injury with ganglion cyst of the right wrist may reflect a 
greater degree of impairment than shown on the last VA 
examination.  The appellant now describes symptoms of 
radiating pain, decreased strength, and functional impairment 
due to pain.  This circumstance is significant in terms of 
evaluating the appropriateness of an increased evaluation for 
the appellant's service-connected disability for rating 
purposes.  Accordingly, it is the opinion of the Board that 
further examination is required to evaluate the extent of the 
appellant's impairment.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist the appellant 
in the development of facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  In view of the 
appellant's subjective complaints and the clinical findings 
of record, it is the opinion of the Board that 
contemporaneous and thorough examination would be of 
assistance in clarifying the nature of the subject disability 
and would be instructive with regard to the appropriate 
disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, in order to give the appellant every 
consideration with respect to the present appeal, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action: 

1.  The RO should readjudicate the issue of 
entitlement to service connection for a 
seizure disorder in consideration of Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  The RO should arrange for VA orthopedic 
and neurological examinations to determine 
the nature and extent of the appellant's 
right thumb/wrist disability.  All indicated 
studies, including x-rays and range of motion 
studies in degrees, should be performed.  It 
is imperative that the examiners indicate the 
normal range of motion for the thumb and 
wrist joints.  The examination should include 
tests of joint movement against varying 
resistance.  The extent of any 
incoordination, weakened movement and excess 
fatigability on use should be described.  The 
examiners should also express an opinion 
concerning whether there would be additional 
limits on functional ability during flare-ups 
(if the appellant describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of motion 
during flare-ups.  If this is not feasible, 
the examiners should so indicate.  

The rationale for all opinions expressed 
should be provided.  The claims file must be 
made available to and reviewed by the 
examiners prior to their respective 
examinations of the appellant.

3.  Thereafter, the RO should review the 
claims file and ensure that all development 
actions, including the medical examinations 
and requested opinion, have been conducted 
and completed in full.  Then, the RO should 
undertake any other indicated development, 
and readjudicate the issues of service 
connection for a seizure disorder and an 
increased rating for residuals of a right 
thumb injury with ganglion cyst of the right 
wrist.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished a 
supplemental statement of the case, and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.

The purpose of this remand is for further evidentiary 
development.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals





 
- 7 -


- 1 -


